Citation Nr: 1442437	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to September 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the July 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has sleep apnea that is related to military service, or alternatively, is secondary to his service-connected sinusitis.  The Veteran submitted the results of an at-home sleep study performed during the appeal period from September 2013 to November 2013 that was evaluated by a private board-certified physician in sleep medicine.  The private physician rendered a diagnosis of moderate to severe sleep apnea.  The Veteran also submitted a lay statement in July 2014, in which the Veteran's ex-wife competently reports that during service she observed that the Veteran experienced problems at night while sleeping, and that many nights she had to shake the Veteran to wake him up because of his "outrageous snoring" and because he would stop breathing.  

Based on these facts, it is unclear whether the Veteran's sleep apnea manifested in and/or is related to service.  It is also unclear whether the sleep apnea was caused or aggravated by the Veteran's service-connected sinusitis.  Therefore, a VA medical opinion should be obtained to determine the etiology of the Veteran's sleep apnea.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran was provided notice of VA's duty to assist by letter in March 2007 that was inadequate as the letter did not include notice of the evidence necessary to substantiate the Veteran's claim and information regarding how VA determines disability ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran notice pursuant to 38 C.F.R. § 3.159(b), to include information regarding how VA determines disability ratings and effective dates and information regarding how to substantiate a claim for secondary service connection.  

2. Contact the Veteran and request that he provide information as to any outstanding records pertinent to sleep apnea.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

Associate any records obtained with the claims file (paper or electronic).

3. Obtain VA treatment records from December 2006 to present. 

4. After completing the above development, obtain a VA medical opinion.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) The examiner is asked to provide an opinion as to whether it at least as likely as not (probability of 50 percent) that the Veteran's diagnosed sleep apnea first manifested in and/or is etiologically related to military service.    

The examiner's attention is invited to the following:

a. The July 2014 lay statement from the Veteran's ex-wife competently reporting that during service she observed that the Veteran experienced problems at night while sleeping, he snored, and he would stop breathing.  

b. The service treatment records that show the Veteran was diagnosed as overweight.  See e.g., December 1988 examination report. 

c. The April 1991 service treatment record in which the Veteran reported that he has trouble sleeping and tosses and turns in bed about 3-4 times per week.  

(b) If the sleep apnea is not related to military service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea is caused by the service-connected sinusitis.

(c) If the sleep apnea is not caused by sinusitis, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea is aggravated (i.e., permanently worsened) beyond the natural progression by the service-connected sinusitis.

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sinusitis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



